Name: Council Regulation (EEC) No 3644/90 of 11 December 1990 amending Regulation (EEC) No 985/68 laying down general rules for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  trade policy
 Date Published: nan

 No L 362 / 10 Official Journal of the European Communities 27 . 12 . 90 COUNCIL REGULATION (EEC) No 3644 /90 of 11 December 1990 amending Regulation (EEC) No 985 /68 laying down general rules for intervention on the market in butter and cream THE COUNCIL OF THE EUROPEAN COMMUNITIES, States ; whereas the aforesaid provision should be adapted so as to introduce grading for Portuguese butter , Having regard to the Treaty establishing the European Economic Community , HAS ADOPTED THIS REGULATION: Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2 ) thereof, Article 1 The following indent is added to Article 1 (3 ) (b ) of Regulation (EEC) No 985 / 68 : '  Product made entirely from pasteurized cows' milk or cream as regards Portuguese butter.' Having regard to the proposal from the Commission, Whereas Article 1 ( 3 ) (b ) of Regulation (EEC) No 985 / 68 ( 1 ), as last amended by Regulation (EEC) No 1185 / 90 (2), defines the grading of butter which may be bought in by the intervention agencies of different Member Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1990 . For the Council The President V. SACCOMANDI 0 ) OJ No L 169 , 18 . 7 . 1968 , p . 1 . ( 2) OJ No L 119 , 11 . 5 . 1990 , p. 31 .